DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/08/2022, in response to claims 1-5 and 8-12 rejection from the non-final office action (11/12/2021), by cancelling claims 1, 3-5, and 8 and adding new claims 13-14 is entered and will be addressed below.
Response to Arguments
Applicant’s arguments, see see page 12, filed 02/08/2022, with respect to the rejection(s) of claim(s) 2, 10, and 12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20100291308 ir US 20140057448.

On the other hand, Applicants argue that because there is support in the term unit, it should not be under 112(f) interpretation over various “units”, see page 9.
This argument is found not persuasive. 
Because there is corresponding structure, the claim is supported and definite and not subjected to 35 USC 112(a) and 35 USC 112(b) rejection, rather, the claim is read under 35 USC 112(f) interpretation.
Applicants citing MPEP example of insufficient structure not under 112(f) interpretation in the middle of page 9. It is correct that when the structure is insufficent is . 
Election/Restrictions
Claims 6-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 
Claim interpretations
As the inner roll and outer roll are both made of metal, the boundary between the inner roll and the outer roll can be an imaginary line. Therefore, the “porosity B” of claim 2 is equivalent to the volume ratio of the grooves to a minimum hollow cylinder, or an annulus, that encompasses the grooves.

Note also “wherein the gas discharge roll has a porosity B within a gas introduction range of 20% or less” inclusive 0% (no grooves) or very small volume of grooves relative to the minimum hollow cylinder. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a conveyance unit” in claim 12, this is considered a roll-to-roll system, as disclosed in Applicants’ Specification (last paragraph of [0019]).
“a surface treatment unit” in claim in claim 12, this is considered a deposition unit, a plasma treatment unit, and an ion beam treatment unit, as disclosed in Applicants’ Specification (last paragraph of [0019]). The deposition unit, plasma treatment unit, or the ion beam treatment unit are interpreted based on broadest reasonable interpretations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

long resin film while winding the long resin film around the gas discharge roll” of claims 8 and 12, the type of substrate (long resin film) is not part of the apparatus, an apparatus that is capable of winding a long resin film is considered read into this limitation.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo et al. (US 20100291308, hereafter ‘308), in view of Ogami et al. (JP 2014234541, from IDS, hereafter ‘541).
‘308 teaches some limitations of:

gas conduits 260 ([0027], last sentence, there are channels within the drum 250 that connect with the gas conduits 260, hidden from view in Fig. 2B, the drum portion containing these channel is the claimed “an inner roll” Fig. 2B shows “and has a rotary shaft in an end portion”; the periphery of the drum outer of these channels is the claimed “an outer roll, with a cylindrical shape, and is fitted and integrated with an outer peripheral surface of the inner roll”, these channels is the claimed “gas introduction grooves, which are formed on the outer peripheral surface of the inner roll over an entire circumference thereof at substantially uniform intervals along a circumferential direction of the inner roll so as to extend along a rotary shaft direction of the inner roll, and which define gas introduction channels between an inner peripheral surface of the outer roll and the gas introduction grooves”),
a plurality of apertures 254 ([0027], the claimed “and a group of gas discharge holes formed on the outer roll so as to penetrate through to the gas introduction channels”),
Fig. 2B shows these channels are spacing to each other about seven times larger than the size of the channels themselves, therefore the porosity B is about less than 1/8 or 12.5% because these channels are circular. Note 20% porosity is with spacing of about four times the channel size, and for the near trapezoidal of Applicants’ 
	
	‘308 is silent on the material of the drum 250. ‘308 does not teach the other limitations of:
Claim 2: (an inner roll), which is made of metal
(an outer roll), which is made of metal with a cylindrical shape. 

‘541 is an analogous art in the field of METAL ROLL AND METHOD OF MANUFACTURING THE SAME, AND APPARATUS FOR PROCESSING LONG RESIN FILM INCLUDING THE METAL ROLL (title), the method for producing a metal roll according to the present invention will be described with reference to FIG. 3 by taking the case where the metal roll is manufactured as a double cylinder structure (jacket roll structure) gas releasing can roll as an example (English translation, [0023]). ‘541 teaches that The materials of the first tube portion 1 and the second tube portion 2 may be the same type of metal or different types of metals. By using the same kind of metal, it is possible to prevent almost no peeling force between the two at the time of 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted metal with inner and outer tube portion, made of the same metal or dissimilar metals depending on need, as taught by ‘541, as the material of the drum 250 of ‘308, for the purpose of no peeling or high heat conductivity, as taught by ‘541 ([0028]).

	The combination of ‘308 and ‘541 also teaches the limitations of:
	Claim 10: Fig. 4 of ‘541 shows gas introduction passages 4 is non-circular (the claimed “wherein the gas introduction grooves each has a non-circular cross-section”, obvious to change the shape of channels).
	Claim 12: The drum 250 of ‘308 is suitably used in a roll-to-roll type long resin film processing apparatus (the claimed “A processing apparatus, comprising: the gas discharge roll of claim 2; a conveyance unit conveyed a long resin film while winding the long resin film around the gas discharge roll”); 
rd sentence, the claimed “and a surface treatment unit, which is provided so as to be opposed to an outer peripheral surface of the gas discharge roll, and which performs surface treatment involving applying a thermal load onto the long resin film wound around the gas discharge roll”, note ‘541 also teaches sputtering is performed using the targets of Ni-based alloy and the target of Cu on the magnetron sputtering cathodes 57, 58, 59, 60, Fig. 7, [0061], with plasma treatment, oxygen plasma or nitrogen plasma is generated ([0072]).
	
‘308 also teaches the limitations of:
Claims 13-14: Fig. 2B shows these channels are spacing to each other about seven times larger than the size of the channels themselves, therefore, the circumferential cutoff rate A is also about 12.5% (the claimed “wherein the gas discharge roll has a circumferential cutoff rate A of a gas introduction channel cross-section of 36% or less, where the circumferential cutoff rate A of a gas introduction channel cross-section = (maximum width in the circumferential direction of the gas introduction channel cross-section x number of gas introduction channels) / (minimum .
Claims 2, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 20140057448, hereafter ‘448), in view of ‘541 and Okazaki et al. (US 20140057448, hereafter ‘448).
‘448 teaches some limitations of:
Claim 2: SUBSTRATE CONVEYING ROLLER, THIN FILM MANUFACTURING DEVICE, AND THIN FILM MANUFACTURING METHOD (title), The blowing rollers 6 have the function of conveying a substrate 21, and the function of supplying a gas for cooling the substrate 21 to the substrate 21 (Fig. 1 or 2, the claimed “a gas discharge roll, comprising”):
 As shown in FIG. 3A to FIG. 3C, the blowing roller 6 includes a first shell 11, a second shell 13, an internal block 3 ([0080], the second shell 13 is the claimed “an inner roll”, the first shell 11 is the claimed “an outer roll, with a cylindrical shape, and is fitted and integrated with an outer peripheral surface of the inner roll”, note other embodiments also read into claim 2), 
The internal block 3 is a member that is blocked from rotating in synchronization with the substrate 21. In the present embodiment, the internal block 3 is fixed to the support body 10. For example, the support body 10 is fixed to the vacuum chamber 22 ([0090], the claimed “and has a rotary shaft in an end portion”); 
As shown in FIG. 3A and FIG. 3B, the second shell 13 further has recesses (countersinks) 50 formed at such positions that the recesses 50 face the first through 
The first shell 11 has a cylindrical outer circumferential surface 11p for supporting the substrate 21, and has a plurality of first through holes 12 provided along the circumferential direction LD of the outer circumferential surface 11p ([0081], the claimed “and a group of gas discharge holes formed on the outer roll so as to penetrate through to the gas introduction channels”),
 The depth, width, and length of the recesses 50 are set to 2 mm, 3 mm, and 13 mm ([0144], 3rd sentence), The pitch A is in a range of, for example, 10 to 50 mm … The pitch B is in a range of, for example, 10 to 200 mm ([0118], 3rd and 7th sentence, therefore, the porosity B is 3*13*2/(50*200*2) =0.39% or lower, the claimed “wherein the gas discharge roll has a porosity B within a gas introduction range of 20% or less,2U.S. Patent Application Serial No.: 17/051,727Amendment under 37 CFR §1.111 filed February 8, 2022 Reply to Office Action dated November 12, 2021where the porosity B within a gas introduction range = (sectional area of the gas introduction channel x number of gas introduction channels)/(annular area surrounded by a maximum diameter circumference and a minimum diameter circumference sandwiching the gas introduction channel cross-section”, see Fig. 12B which has porosity B of about 1.5%).  


Claim 2: (an inner roll), which is made of metal
(an outer roll), which is made of metal with a cylindrical shape. 

‘541 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted metal with inner and outer tube portion, made of the same metal of different metal depending on need, as taught by ‘541, as the material of the blowing roller 6 of ‘448, for the purpose of no peeling or high heat conductivity, as taught by ‘541 ([0028]).

	‘448 further teaches the limitations of:
	Claim 10: The shape of the recesses 50 is not particularly limited … When viewed in a cross section perpendicular to the virtual straight line, the recess 50 may have a V-shaped, semi-circular, semi-elliptical, or rectangular outline ([0106], the claimed “wherein the gas introduction grooves each has a non-circular cross-section”).

in many cases where a thin film is formed using a vacuum process, thermal load applied to the central region in the width direction of the substrate 21 ([0094], the film formation source 19 is the claimed “and a surface treatment unit, which is provided so as to be opposed to an outer peripheral surface of the gas discharge roll, and which performs surface treatment involving applying a thermal load onto the long resin film wound around the gas discharge roll”).  
Claims 13-14: The depth, width, and length of the recesses 50 are set to 2 mm, 3 mm, and 13 mm ([0144], 3rd sentence), The pitch A is in a range of, for example, 10 to 50 mm … The pitch B is in a range of, for example, 10 to 200 mm ([0118], 3rd and 7th.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘308 and ‘541, as being applied to claim 2 rejection above, further in view of Bilobran (US 3752607, hereafter ‘607).
The combination of ‘308 and ‘541 does not teach the other limitations of:
Claim 9: wherein the group of gas discharge holes have arrangement intervals along the circumferential direction of the gas discharge roll, which are smaller than arrangement intervals of the gas introduction channels.
Claim 11: wherein the group of gas discharge holes are each arranged so as to be inclined with respect to a radial direction of the outer roll.

‘607 is solving similar problem of cushion gas (abstract). ‘607 teaches that As best shown in FIG. 3, a plurality of orifices 48 are connected at their radially inner ends to the manifold 44 and extend radially outward through the surface 46 in the direction of the inner peripheral wall 14. These orifices 48 are spaced over both the width of the surface 46 as viewed in FIG. 3 and the length thereof as viewed in FIG. 2 (col. 3, lines 16-23), The orifices 48 are sized in relation to this gas pressure to provide a force opposing the centrifugal force on the apex seal which gas force acts to separate the apex seal from the rotor housing by a small distance such as several microns and effect a cushion or blanket of gas between the apex seal and the internal peripheral wall and a gas barrier between the adjacent chambers as the rotor rotates instead of sliding contact (col. 4, lines 33-40). Note the two outer orifices 48 are inclined with respect to a radial direction of the outer roll and symmetrical.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced each gas discharge holes 25 of ‘073 with a plurality of orifices 48 including symmetrical inclined holes of ‘607, for the purpose of avoiding sliding contact, as taught by ‘607 (col. 4, line 40).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘448 and ‘541, as being applied to claim 2 rejection above, further in view of ‘607.
The combination of ‘448 and ‘541 does not teach the other limitations of:
Claim 9: wherein the group of gas discharge holes have arrangement intervals along the circumferential direction of the gas discharge roll, which are smaller than arrangement intervals of the gas introduction channels.
Claim 11: wherein the group of gas discharge holes are each arranged so as to be inclined with respect to a radial direction of the outer roll.

‘607 is solving similar problem as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced each gas discharge .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102012013726 is cited for gas channels 5a-5p with small porosity volume and circumferential cutoff rate and further optionally cover of channels (all figures). 

US 20100266766 is cited for gas outlet group 112 in circumference direction of each sector 242 (Fig. 3B, see also Fig. 2C) and heat transfer can also take place ([0089]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716